Citation Nr: 0506202	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  03-30 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran had active service in the Army from May 1990 to 
October 1990 and from December 1990 to May 1991, with 
additional service in the Reserves.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision of the Department 
of Veterans' Affairs Regional Office (RO) in Jackson, 
Mississippi, that, in pertinent part, denied service 
connection for a lumbar spine disability (degenerative 
disease of the lumbar spine (claimed as middle and lower back 
pain)).  The veteran testified before the RO in December 
2003.  He also testified before the Board, via 
videoconference from the RO, in September 2004.  


FINDINGS OF FACT

1.  All requisite notices and assistance owed to the veteran 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The veteran's current lumbar spine condition 
(degenerative disc disease of the lumbosacral spine) was 
first manifested many years after service and is unrelated to 
his service or any incident therein.


CONCLUSION OF LAW

A lumbar spine disability (degenerative disc disease of the 
lumbosacral spine and spondylosis) was not incurred in or 
aggravated by the veteran's active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his lumbar spine disability was 
incurred in service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  The mere fact of an in-service injury is not 
enough; there must be a chronic disability resulting from 
that injury.  If there is no evidence of a chronic condition 
during service; or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Service connection will be rebuttably presumed for certain 
chronic diseases, including arthritis, which are manifested 
to a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004). 

The United States Court of Appeals for the Federal Circuit 
has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

January 1990 enlistment examination records show that the 
veteran did not have a preexisting back disability.  In July 
of that year, however, the veteran sought treatment from a VA 
facility after experiencing pain in the middle of his back 
for a week and a half after lifting boxes.  The examiner 
assessed the veteran with a probable lumbar strain.  The 
veteran continued to have occasional pain in the middle of 
his back over the next couple of weeks.  When prescribed 
treatment consisting of exercise, the veteran reported 
improvement of lumbar pain.

Several years later, in February 1994, the veteran sought 
private treatment for severe back pain due to his job.  The 
diagnosis was acute lumbosacral strain.  Records from June 
1994 and January 1995 show no problems with the veteran's 
back.  Indeed, in January 1995, the veteran reported 
treatment in 1994 and denied further flare-ups thereafter.  
Also, arthritis of the spine was not shown here within the 
year after service, and thus service connection is not 
warranted on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.                                                                                                                                                                                                                                         

However, this is not the end of the inquiry, as the veteran 
does not allege that his current back condition is related to 
his active duty in 1990 and 1991; rather he contends that he 
injured his back in 1996 while on active duty for training.  

In August 1996, while on active duty for training, the 
veteran injured his back when he fell from the back of a 
truck while helping unload kitchen supplies.  He hit his 
lumbosacral area and left flank.  No serious injuries were 
noted on examination (despite tenderness in the lumbosacral 
area, the veteran had full range of motion and no radiation 
of pain to the legs or neurological damage).  The veteran 
was, however, referred to a hospital for X-rays.  No 
abnormalities were noted in the X-rays, and the veteran was 
treated for a contusion to the back and placed on limited 
duty profile for one week.  According to February 1997 
records from service, the veteran reported some occasional 
back pain but no pain or weakness in his back at the time of 
examination.  The veteran at that time was assessed as having 
a healing back strain.

The Board finds that the weight of the evidence demonstrates 
that during the veteran's service there was no combination of 
manifestations sufficient to identify a lumbar spine 
disability so as to establish chronicity of such claimed 
disorder during service.  38 C.F.R. § 3.303(b).  Service 
medical records reflect acute lumbosacral strain on various 
occasions and subsequent healing of that strain; there was no 
actual clinical finding of chronic lumbosacral disability.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a 
lumbar spine disability.  38 C.F.R. § 3.303(b).  With regard 
to the continuity of post-service symptomatology, the veteran 
has testified and contended that he continued to complain of 
back problems after 1996, but without receiving any 
treatment.  After the initial treatments noted above, many 
years elapsed before the veteran was treated for any lumbar 
spine condition.  In fact, the veteran has not alleged that 
he sought medical treatment for his back condition prior to 
2002.  The veteran states that he continued to have chronic 
back pain and problems with his back between 1996 and 2002 
but states that he saw no physician because he could not 
afford to take time off from work.  Even accepting as true 
the veteran's statements regarding continuity of symptoms, 
there is no competent evidence relating those symptoms to his 
1996 symptoms when he was on active duty for training.

The available evidence indicates that the veteran made no 
further complaints about his back until 2002, following an 
April 2002 motor vehicle accident in which he was involved.   
In April 2002, following the accident, the veteran was 
admitted to the emergency room at a private hospital. 
Although the veteran's chief complaint at the time of the 
accident was a laceration to his forehead, the veteran also 
complained of low back pain.  An X-ray of the lumbar spine at 
that time revealed no compression fractures but did reveal 
unilateral spondylolysis of L5 on the left.  No 
spondylolisthesis was apparent.  There was mild to moderate 
disc space narrowing at L5-S1 with vacuum disc phenomena 
noted.  Note was also made of spina bifida occulta of L5.

In June 2002, the veteran sought treatment from the VA for 
pain in both his upper and lower back, which he stated had 
been constant since the accident.  The veteran indicated that 
he had been experiencing back pain for the last six years but 
that the pain had been aggravated by the car accident.  The 
pain ran across the back from one side to the other, but did 
not radiate into either lower extremity.  No abnormalities of 
the spine were noted by the examiner aside from straightening 
of normal lordotic curvature due to a probable muscle spasm.  
In September 2002 the veteran returned to the VA facility 
with further complaints of back pain.  Upon examination, the 
physician determined that there was decreased range of motion 
with pain in the back.  Lower extremity, motor and sensory 
ranges were within the normal limit.  Deep tendon reflexes 
were 1+ bilaterally.  The impression was chronic low back 
pain probably secondary to degenerative joint disease.  The 
veteran was scheduled for an MRI of the lumbar spine for 
further evaluation.

In October 2002, the veteran had an MRI of the lumbar spine 
which revealed: 1) degenerative disc disease and spondylosis 
at L4-L5 and L5-S1; a small disc protrusion at L4-L5, and a 
large disc herniation at L5-S1 on the right side; and 2) 
bilateral pars defects.  The veteran was then seen in the VA 
neurosurgery clinic but stated he did not wish to have 
surgery.  He was then referred to the pain clinic.

At a follow-up examination in December 2002, the veteran 
stated that he was not working because of his back pain and 
headaches that he continued to experience following the motor 
vehicle accident.  The veteran noted that no physician had 
prescribed bed rest for him in the past year.  Impression at 
this follow up examination was degenerative disc disease of 
the lumbar spine and spondylosis at L5 bilaterally.  There 
was no evidence of nerve root irritation.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, there is no evidence 
establishing a direct medical nexus between military service 
and the veteran's current lumbar spine condition.  VA 
examination and treatment records from 2002 show degenerative 
disc disease of the lumbosacral spine at the present time, 
but the medical evidence does not suggest that such is 
related to any incident of service.  On the December 2002 
examination, the VA examiner opined that if the injury in 
1996 was truly limited to a back contusion, which is a 
bruise, the existing degenerative disc disease and 
spondylosis were unrelated to the injury.  The examiner 
alternatively noted that if the veteran in fact sustained 
more significant injury in 1996, which went unrecognized, it 
is possible that his current degenerative disc disease was 
related to that injury.  The examiner recognized that the 
veteran's medical history suggested that the degenerative 
disc disease was present at the time of the motor vehicle 
accident in April of 2002, but his condition was definitely 
aggravated by the accident.  The examiner noted that he could 
not make any stronger statements than those noted above 
without resorting to pure speculation.  The Board emphasizes 
that this examiner did not question the accuracy of 
examination findings from 1996.  Rather, his opinion sets 
forth two possible scenarios: one where the only injury in 
1996 was a contusion, and the other where a more significant 
injury occurred in 1996.  However, as the facts bear out only 
the occurrence of a contusion in 1996, the former scenario is 
the controlling one.

Thus, while the record shows that the veteran indeed suffered 
an acute back injury in 1996, there is no competent medical 
evidence that relates that acute, transitory injury to the 
diagnosis many years later of degenerative disc disease.  The 
evidence does not show any lumbar spine condition until after 
the accident in 2002, which was several years after service 
and after the incident suffered while on active duty for 
training in 1996.

The veteran attributes his current back condition to service.  
While the veteran is competent to testify as to symptoms of 
the injury to his lumbar spine or back condition, as a 
layman, he is not competent to address whether there is a 
nexus between the 1996 injury in service and his current back 
condition.  Falzone v. Brown, 8 Vet. App. 398, 406 (1995). 
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) 
(holding that a layperson has no competence to give a medical 
opinion or diagnosis or etiology of a disorder).  

The weight of the medical evidence indicates that a low back 
condition began many years after service and was not caused 
by any incident of service.  The condition was not incurred 
in or aggravated by service.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Board must also consider whether the VA has complied with 
all of its obligations under law.  Prior to the appellant's 
claim and appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5103 & 5107 (West 
2002) was signed into law.  This enhanced the notification 
and assistance duties of the VA to claimants.  


Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
January 2003, that is, after the date of the VCAA's enactment 
on November 9, 2000.  However, even under Pelegrini, the 
notices regarding the veteran's claim informed him of the 
bases for the relevant decisions, what types of evidence 
would be needed, and how the evidence would be secured.  The 
Board also concludes that any defect that may exist with 
regard to the timing of the VCAA notice to the veteran was 
harmless because of the extensive, thorough, and informative 
notices provided to him throughout the adjudication of this 
claim.  

The duty to assist requires that the VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claim for the benefit sought, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2004).  In 
September 2004, the veteran testified that he was receiving 
Social Security Administration (SSA) benefits, based 
primarily upon his back condition.  Under the duty to assist, 
VA is required to obtain the SSA records upon which this 
benefits decision was made if those records would be relevant 
to the decision before the Board.  In this case, however, the 
veteran has testified that SSA did not refer the veteran for 
further examination.  Rather, SSA awarded the veteran 
benefits based solely upon records already before the Board.  
Therefore, based upon the veteran's testimony, securing the 
SSA records in this case would only result in securing 
evidence that is already in the file.  

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence the veteran may have in his 
possession.

Moreover, the VA's thorough notices of all matters required 
by the VCAA and its regulatory progeny throughout this 
adjudication have cured any defects involving notice of the 
provisions of the VCAA or the timing of such notice.  The 
record reflects that the veteran was informed of the 
requirements for granting the benefit sought in a December 
2002 VA letter, the August 2003 statement of the case, and 
the January 2004 supplemental statement of the case. The 
statement of the case and supplemental statement of the case 
provided the veteran with a summary of the evidence in the 
record used for the determination. Accordingly, the veteran 
was advised of the evidence necessary to substantiate his 
claim. The December 2002 VA letter advised the veteran of the 
evidence needed to support the claim, the kind of evidence he 
was responsible for obtaining, the evidence VA was 
responsible for obtaining, and that he should indicate 
whether there was additional evidence that he wanted the RO 
to attempt to obtain for his claim. Accordingly, the duty to 
notify the veteran of what evidence he was responsible for 
obtaining and the evidence VA was responsible for obtaining 
has been satisfied. Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 17 Vet. App. 412 (2004).

Through discussions in correspondence, the rating decisions, 
and the statement of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claim.  
He has been informed of his and the VA's responsibilities for 
providing evidence.  Pertinent identified medical records 
have been obtained.  It does not appear that there is any 
additional, relevant medical treatment evidence that should 
be obtained with regard to these claims.  Also, VA 
examinations have been undertaken, and all of the relevant 
service medical records and post-service medical records have 
been obtained.

The VA has undertaken all reasonable efforts to assist the 
veteran in securing all evidence and has satisfied its duty 
to assist under the VCAA over several years.  The Board finds 
that both the notice and duty to assist provisions of the law 
are satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159.  


ORDER

Service connection for a lumbar spine disability is denied.



	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


